EXHIBIT 10.38 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made and entered into effective as of August 19, 2016 (the “Effective Date”), by and between OLYMPIC STEEL, INC., an Ohio corporation (the “Company”), and ANDREW S. GREIFF (“Executive”). WHEREAS, the Company desires to promote Executive to the position of Executive Vice President and Chief Operating Officer of the Company, and Executive desires to accept such employment, on the terms and subject to the conditions hereinafter set forth; WHEREAS, Executive has valuable knowledge and experience relating to the Company’s businesses and the industries in which it operates, and the parties desire to provide for his services to the Company on the terms set forth herein; WHEREAS, the Company and Executive are parties to an employment agreement, effective as of January 1, 2012 (the “Prior Agreement”) and a Management Retention Agreement dated August [15] , 2016 (the “Management Retention Agreement”); and WHEREAS, the Company and Executive desire that this Agreement supersede and completely replace the Prior Agreement as of the Effective Date; NOW, THEREFORE, in consideration of the respective covenants and agreements of the parties herein contained, the Company and Executive agree as follows: 1.
